     Case 0:19-cv-62220-AHS Document 22 Entered on FLSD Docket 01/08/2020 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                                                                                      •·.
                                                                                               ~J~.-· •. \




       In the matter of: Civil Case Transfers to
       .District Judge Raag Singha}

           1. Caplan v. SUPERCUTS CORPORATE SHOPS, INC, et al., Case No: 19-cv-60020

          2. ME TECHNOLOGY. INC v. OZ. et al., Case No: 19-cv-61907
                                                                        I

          3 .. WALLACE v. FLORIDA COMMISSION ON OFFENDER REVIEW, Case No: 19-cv-
               62010

          4. Cohan v. Rick Case Sunrise, LLC, Case No: 19-cv-62162

          5. Covington Specialty Insurance Company v. Galicia Roofing and Pressure Cleaning, Inc.,
             et al., Case No: 19-cv-62179

          6. Thompson v. Portfolio Recovery Associates, LLC, Case No: 19-cv-62220

          7. Valuteachers, Inc. v. AXA Advtsors, LLC, Case No: 19-cv-62480

         . 8. Lucado v. Palma, et al., Case No: 19-cv-62592

          9. Savino v. Phillips & Cohen Associates, LTD, Case No: 19-cv-62604

           10. Tuckman v. Wells Fargo Bank, NA. et al, Case No: 19-cv-62843

           11.Felizv. NPAS, Inc.;CaseNo: 19-cv-62765

           12. School Board o(Broward County, Florida v. General Reinsurance Corporation, Case No:
               19,-cv-62876

           13. Spreitzer v. Tony, et al., Case No: 19-cv-62920

           14. Warner v. Constant Contact, Inc., Case No: 19-cv-62756-

           15. POWELL v. MARSHALL & GREGORY VIIl LLC, Case No: 19-cv-63092
                                                                                '       ,

                                       ORDER OF REASSIGNMENT
              The above-styled cases have been selected by the Clerk of Court utilizing a random

       selection procedure to insure the fair and impartial reassignment of cases from the undersigned
       District Judge to the newly appointed District Judge Raag Singhal.

              Prior to executing this Order, the undersigned has reviewed the files and has ruled upon
       all pending ripe motions that have not been referred to the paired Magistrate Judge, and which ·

       are fully briefed, in accordance with the policy established by the Judges of the Southern District
I
I
j·

I
Case 0:19-cv-62220-AHS Document 22 Entered on FLSD Docket 01/08/2020 Page 2 of 2


                            r
  of Florida (See Internal Operating Procedures, Section 2.05.03 -2.05.04). It is hereby:

          ORDERED that the above-styled actions are hereby REASSIGNED to the calendar of the

  Honorable Raag Singh al as of January 7. 2020 for all further proceedings. It is further

          ORDERED that all currently pending hearings set before the undersigned Judge are hereby

  TERMINATED and are to be rescheduled by District Judge Raag Singhal. It is further

          ORDERED all deadlines will REMAIN IN EFFECT unless altered by District Judge

  Raag Singhal. It is further

          ORDERED that all papers hereafter filed shall bear the assigned case number followed by
                                                                                       I



  the initials AHS in lieu of the present initials.

          DONE and ORDERED at Miami, Florida, in chambers this       _J_ day of January 2020:



                                                      JOSEE MAR1'INEZ .
                                                      UNlT • :STATES D1STRICT JUDGE


  c: All counsel of record/pro se parties
